DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 12/23/2019.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the lower audio channels".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is considered as “the lower audio channels”.


Claim 1 recites the limitation "the vector audio reproduction equipment".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claimed limitation "optionally working in conjunction with" is not a positive limitation.  It is rendering claim 1 indefinite because it is unclear whether the claimed “a triangular audio system” is being positively “working” or not.
Claim 2 recites the limitation "the specific position".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a vector panning table as the one described in claim 2” is indefinite since claim 2 recites “a reference vector panning table”, it is unclear if the two recited “panning tables” are the same or not.
Claim 7 recites the limitations "the vertical position of the sounds” and “the horizontal position of the sounds".  There are insufficient antecedent basis for these limitations in the claim.
Claims 10 recites “a panning control system as the one described in claim 7” is indefinite since claim 7 recites “a method according to claim 2”, it is unclear what is considered as “a panning control system in claim 7”.
Claim 13 recites the limitation "the tremble frequencies in the two lower audio output channels".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the audio format".  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the reading / coding units/ decoding, mixing multimedia and the at least 4 mono speakers".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is the interconnecting means of "the reading / coding units/ decoding, mixing multimedia and the at least 4 mono speakers” as claimed.
Each of claims 19-20 recites the limitation "said at least 4 mono audio reproduction system".  There is insufficient antecedent basis for this limitation in the claim.
Each of claim 21, 22, 25, 26 recites the limitation "said 4 mono audio reproduction systems".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitations "the left mono audio reproduction system", “the reproduction system of left-down mono audio”, “the right-down mono audio playback system”, “the left-up mono audio playback system”, “the right-up mono audio playback system”.  There are insufficient antecedent basis for these limitations in the claim.

Dependent claim(s) 2-17 and 19-30 is/are rejected base on its/their dependency to independent claim(s) 1 and 18, and under 35 U.S.C. 112 (pre-AIA ), second paragraph as indicated above.


Conclusion
Since the metes and bounds of claims 1-30 cannot be determined due to the many indefiniteness of the limitations as presented in the 112th rejection above, prior art rejections cannot be determined at this time.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horbach et al, Ando et al, Herre et al, Kim et al, Tsingos, and Kim et al are cited as pertinent prior art to the instant application.  The cited references discloses various audio reproduction systems having vector panning, mixing, and position control and processing for the audio signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 03/27/2021